DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 6, filed October 11, 2022, with respect to Claims 1 and 3-20 have been fully considered and are persuasive.  The Non-Statutory Double Patenting  rejection of Claims 1 and 3-20 has been withdrawn. 

5.	In view of the prior art submitted in the IDS filed concurrently with this RCE, new 35 USC 103 rejections are presented below. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claims 1, 3, 6-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, US 2010/0005997 (previously cited), in view of in view of KR 1020100079019 (“KR ‘019; cited by Applicant). 
With regard to Claim 1, Tozoni discloses a high-speed transportation system (Figs. 1-23, [0062]-[0289]), the system comprising: 
at least one transportation path having at least one track (Figs. 1, 5, 6, guideway, [0107]; 
at least one transportation vehicle configured for travel along the at least one transportation path (Figs. 1-3, vehicle, [0062]-[0081]); 
a propulsion system adapted to propel the at least one transportation vehicle along the at least one transportation path (PMLSM, linear synchronous motor, (Figs. 1, 16-19; [0083]-[0102], [0201]-[0263]), and 
a levitation system adapted to levitate the transportation vehicle along the at least one transportation path (MDLSS, Magneto-dynamic levitation and stabilizing self-regulating system, Figs. 1, 12-13, [0103]-[0200]), 
wherein the at least one transportation vehicle additionally comprises wheels for at least intermittently supporting the transportation vehicle on the at least one track (Fig. 1, horizontal wheels, [0247]).
Tozoni fails to teach vertical wheels.  KR ‘019 discloses a high-speed transportation system (Figs. 6-12, English translation provided by Applicant) that includes at least one transportation track (100, 102, 110, 112, Figs. 7-9), at least one transportation vehicle (200), a propulsion system (120, 130) for propelling the vehicle along the transportation path, and vertical wheels (222, 224) for supporting the transportation vehicle on the track (Figs. 8-9).  It would have been obvious to one of ordinary skill in the art, before the effective date of Applicant’s invention, to modify Tozoni to include vertical wheels that support the vehicle because it provides an effective way to support and guide the vehicle, as taught by KR ‘019 (Figs. 8, 9, 13).  The use of vertical wheels that ride on rails is well known and often used to support and guide vehicles (as taught by KR ’19,Background Art) and the ordinarily skilled artisan would have been able to add these vertical wheels using known methods and the modification would yield nothing more than predictable results.  The test for combining references in an obviousness rejection is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the ordinarily skilled artisan would be motivated by the advantages of wheeled systems, as taught by KR ‘019, to add vertical wheels in combination with Tozoni’s transportation system in order to achieve an alternative way to support the vehicle when the magnetic levitation system is not operating. 

With regard to Claim 3, Tozoni discloses wherein the propulsion system comprises at least one linear motor ([0083]-[0102], [0201]-[0263]), each linear  motor comprising a rotor located on the vehicle and a stator located on the track (Figs. 16-19, [0203]-[0216]).
With regard to Claim 6, Tozoni discloses wherein the at least one transportation path is maintained at atmospheric pressure (because the vehicle, propulsion system, and levitation system are not contained in a structure, such as an enclosed tube, there would be no way to either pressurize or create a vacuum in the air surrounding these components, and therefore, the system operates at atmospheric pressure).
With regard to Claim 7, Tozoni discloses wherein the at least one transportation vehicle is an autonomous vehicle ([0029], [0066]-[0080], [0085]).
With regard to Claim 8, Tozoni discloses an emergency power system for providing auxiliary power to the transportation vehicle ([0251]).
With regard to Claim 9, Tozoni discloses wherein the magnetic levitation system comprises at least one passive magnet ([0071], [0091]-[0093]).
With regard to Claim 10, Tozoni discloses wherein the magnetic levitation system comprises at least one electromagnet ([0072]-[0075]).
With regard to Claim 15, Tozoni discloses wherein the at least one track is arranged along the transportation path beneath the transportation vehicle, and wherein the transportation vehicle is levitated above the at least one track (Figs. 1, 3).
With regard to Claims 16 and 17, Tozoni discloses wherein the wheels and the levitation system are arranged on a same side and on an opposite side of the vehicle (Fig. 1, the horizontal wheel located on the left side is on an opposite side relative to the levitation system located on the right side).
With regard to Claim 20, Tozoni discloses wherein the wheels are arranged at a fixed height relative to the transportation vehicle (Fig. 1). 


8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, and further in view of Oster, US 5,950,543 (previously cited).  Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, in view of Oster.  While KR ‘019 appears to show that the vehicle is capable of accommodating a payload, KR ‘019 does not specifically teach a payload area.  Oster discloses a high-speed transportation system (Figs. 1-20, C10, L50 – C40, L54) that includes a transportation path (200) and a vehicle (300) that travels in the transportation path, the vehicle being capable of transporting passengers (362, 910, Figs. , C18, L25 – C20, L8) and cargo (950), with an onboard emergency power system for providing auxiliary propulsion (350, wherein keeping the humans alive inside the vehicle can at least indirectly help to provide an auxiliary propulsion system).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the Tozoni/KR ‘019 transportation system to be able to transport humans and cargo because it would increase the capabilities and efficiency of the transportation system, as taught by Oster (C1, L6-15).  The capability to be able to transport both humans and cargo in high-speed transportation systems is also described in the following references: US 3,006,288 (see compartment (43) for passengers and compartments (44, 45) for cargo);   US 2005/0076802; US 2006/0233616; and US 2010/0192799.

9.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, and further in view of Paxton, US 3,750,803 (previously cited).  Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, and further in view of Paxton.
With regard to Claims 11-14, the combination of Tozoni and KR ‘019 fails to teach switching stations and a plurality of actuatable upstream and downstream transportation paths.  Paxton discloses a high-speed transportation system (Figs. 1- 31, C2, L64 – C10, L3) that includes transportation paths (41, Figs. 1-3, 10) for moving vehicles (46), the transportation path having one upstream transportation path and one downstream transportation path, and at least one additional upstream or downstream transportation path (Figs. 2-3); the transportation path includes the one upstream path and a plurality of divergent downstream paths (Figs. 2-3); the transportation path includes the one downstream path and a plurality of divergent upstream paths (Figs. 2-3); and at least one switching system (60) comprises actuatable tracks (57/58, 61/62) which are adapted to be selectively enabled or disabled, such that as the capsule approaches the switching system, only one of the actuatable tracks is enabled to engage a corresponding side bearing of the transportation vehicle, in order to direct the transportation vehicle from an upstream track portion to one downstream track portion (Figs. 10-12, C5, L65 – C6, L26; C8, L60 – C9, L14). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Tozoni/KR ‘019 transportation system to include a switching station and multiple upstream and downstream paths because it would enable the system to efficiently route the vehicles to different places, as taught by Paxton (C1, L10-35).   See also US 3,854,411 for a transportation system having a switching station with actuatable tracks to move vehicles between various upstream and downstream paths.
With regard to Claim 3, Paxton discloses multiple rotors (54) located on the vehicle that cooperate with multiple stators (45) arranged on the transportation path (Figs. 1, 4, 5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Tozoni/KR ‘019 transportation system to include more than one rotor on the vehicle because it allows the vehicle to maintain a constant speed, as taught by Paxton (C3, L23-40).  
10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, and further in view of NPL “The Future of Maglev”, MagneMotion, Richard Thornton (“Maglev Future”; previously cited).  The combination of Tozoni and KR ‘019 fails to teach a system wherein the track is above the transportation vehicle.  Maglev Future discloses a high-speed transportation system having a transportation path with a track located above the transportation vehicle (Fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Tozoni/KR ‘019 transportation system by locating the track above the vehicle because the track would not be subjected to sensitive ground forces. 

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tozoni in view of KR ‘019, as applied to Claim 1 above, and further in view of Thornton et al., US 3,768,417 (previously cited).  While Tozoni discloses a vehicle with wheels, the combination of Tozoni and KR ‘019 fails to teach deployable wheels.  Thornton discloses a high-speed transportation system (Figs. 1-24, C4, L44 – C12, L29) having a transportation path (4, 40, Figs. 2, 5, 7-10) for supporting a vehicle (2), the vehicle having wheels (41, 42) that are deployable from a recessed position (C10, L11-52).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Tozoni/KR ‘019 transportation system to have deployable wheels because  the wheels can be retracted into the recessed position during the high-speed travel and only used when loading or unloading, as taught by Thornton (C10, L11-52). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652